NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

WILLIE LAWSON, as parent and     )
guardian of Bryton Lawson, a minor,
                                 )
                                 )
           Petitioner,           )
                                 )
v.                               )                     Case No. 2D18-1023
                                 )
THE SCHOOL BOARD OF              )
HILLSBOROUGH COUNTY, FLORIDA, )
                                 )
           Respondent.           )
________________________________ )


Opinion filed September 12, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Martha J.
Cook, Judge.

Keith P. Ligori and Alyssa L. Katz of
Ligori & Sanders, Tampa, for Petitioner.

Debra M. Metzler of Barr, Murman &
Tonelli, P.A., Tampa, for Respondent.


PER CURIAM.


               Denied.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.